DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/19/2022 and 1/7/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,879,062. Although the claims at issue are not identical, they are not patentably distinct from each other.
[Re claim 1] Jorgenson discloses the method for growing a gallium nitride (GaN) structure comprising: providing a template; growing a first aluminum nitride (AlN) layer on the template using a first sputtering process; and growing a first GaN layer on the first AlN layer using a second sputtering process (see claim 8).  
[Re claim 2] Jorgenson also discloses the method wherein the first GaN layer has an Omega rocking curve full- width half-maximum (FWHM) X-ray diffraction measurement for a 102 peak that is in a range of about 10 arcseconds to about 2500 arcseconds (see claim 9).  
[Re claim 3] Jorgenson also discloses the method further comprising: growing a second AlN layer on the first GaN layer using the first sputtering process; and growing a second GaN layer on the second AlN layer using the second sputtering process (see claim 10).    
[Re claim 4] Jorgenson also discloses the method further comprising: growing a second AlN layer on the first GaN layer using the first sputtering process; growing a second GaN layer on the second AlN layer using the second sputtering process; and growing one or more layers of AlxGa(1-x)N on the second GaN layer, where x is between 0 and 1, inclusive (see claim 11).  
[Re claim 5] Jorgenson also discloses the method further comprising: growing a second AlN layer on the first GaN layer using the first sputtering process; growing a second GaN layer on the second AlN layer using the second sputtering process; and growing one or more layers of AlxGa(1-x)N on the second GaN layer, where x varies with depth and is between 0 and 1, inclusive (see claim 12).  
[Re claim 6] Jorgenson also discloses the method further comprising: growing a second AiN layer on the first GaN layer using the first sputtering process; growing a second GaN layer on the second AlN layer using the second sputtering process; and growing one or more layers of compound on the second GaN layer, wherein the compound includes one or more selected from the group consisting of indium nitride (InN), hafnium nitride (HfN), zirconium nitride (ZrN), aluminum nitride (AlN), gallium nitride (GaN), and scandium nitride (ScN) (see claim 13).  
[Re claim 7] Jorgenson also discloses the method wherein the second sputtering process further includes doping the first GaN layer with silicon (Si) (see claim 14).  
[Re claim 8] Jorgenson also discloses the method for growing a gallium nitride (GaN) structure comprising: providing a template; and growing at least a first GaN layer on the template using a first sputtering process, wherein the first sputtering process includes: providing a gallium sputtering target, maintaining a temperature of the gallium sputtering target at a first temperature value that is less than approximately 29 degrees Celsius (see claim 15).  
[Re claim 9] Jorgenson also discloses the method wherein the at least first GaN layer has an Omega rocking curve full-width half-maximum (FWHM) X-ray diffraction measurement for a 102 peak that is in a range of about 10 arc seconds to about 2500 arcseconds (see claim 16).  
[Re claim 10] Jorgenson also discloses the method wherein the first sputtering process further includes doping the at least first GaN layer with silicon (Si) (see claim 17).  
[Re claim 11] Jorgenson also discloses the method wherein the maintaining of the temperature of the gallium sputtering target includes fluid-convection cooling the gallium target (see claim 18).  
[Re claim 12] Jorgenson also discloses the method wherein the growing of the first GaN layer includes two-52Attorney Docket 5069.018US3dimensional (2D) island growth (see claim 19).  
[Re claim 13] Jorgenson also discloses the method wherein the growing of the first GaN layer includes three-dimensional (3D) island growth (see claim 20).  
[Re claim 14] Jorgenson also discloses the method for growing a Group IIIA-nitride structure comprising: providing a template having a surface; and growing at least a first Group IIIA-nitride layer on the template using a first sputtering process, wherein the first sputtering process includes: growing the at least first Group IIIA-nitride layer under at least two surface conditions, wherein the two surface conditions include a Group IIIA-rich surface condition and a Group IIIA-lean surface condition, wherein the Group IIIA-rich surface condition includes a Group IIIA-to-nitrogen ratio having a first value that is greater than 1, wherein the Group IIIA-lean surface condition includes the Group IIIA-to-nitrogen ratio having a second value that is less than the first value (see claim 1).  
[Re claim 15] Jorgenson also discloses the method wherein the first Group IIIA-nitride layer includes indium gallium nitride (InGaN) (see claim 2).  
[Re claim 16] Jorgenson also discloses the method wherein the first Group IIIA-nitride layer includes aluminum gallium nitride (AlGaN) (see claim 3).  
[Re claim 17] Jorgenson also discloses the method wherein the at least Group IIIA-nitride has an Omega rocking curve full-width half-maximum (FWHM) X-ray diffraction measurement for a 102 peak that is in a range of about 10 arcseconds to about 2500 arcseconds (see claim 4).  
[Re claim 18] Jorgenson also discloses the method wherein the providing of the template includes growing an aluminum nitride (AlN) layer on the template using a second sputtering process (see claim 5).  
[Re claim 19] Jorgenson also discloses the method further comprising growing a grown-epitaxial metal mirror (GEMM) on the at least first Group IIIA-nitride layer (see claim 6).  
[Re claim 20] Jorgenson also discloses the method further comprising: generating a layer of n-type Group IIIA-nitride on a surface of the GEMM; and generating a layer of p-type Group IIIA-nitride/multiple quantum wells (MQWs) on the layer of n-type Group IIIA-nitride (see claim 7).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miki et al. (US Patent Appl. Pub. No. 2009/0087936 A1).
[Re claim 1] Miki discloses the method for growing a gallium nitride (GaN) structure comprising: providing a template (substrate); growing a first aluminum nitride (AIN) layer on the template using a first sputtering process (RP sputtering); and growing a first GaN layer on the first AIN layer using a second sputtering process (RF sputter) (see figure 1 and paragraph [0187]).
[Re claim 7] Miki also discloses the method wherein the second sputtering process further includes doping the at least first GaN layer with silicon (Si) (see paragraph [0130]-[0133] and [0169]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/           Primary Examiner, Art Unit 2895